DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed on 2 February 2021.  Claims 1-8 and 11-20 are pending in the application. Claims 9 and 10 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PG pub. 20140061601 A1; in view of Kobori et al., US Patent 6285039 B1, newly cited.
With respect to claim 1,  Kim discloses an anode (120, fig. 1); a cathode (160, fig. 1); and an organic layer (130,140,150, fig. 1) between the anode (120, fig. 1) and the cathode (160, fig. 1) and comprising an emission layer (133, 153, fig. 1), wherein the emission layer (133, 153, fig. 1) comprises:  a first emission single layer (133, fig. 1) comprising a first host (paragraph [0022]; “light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host”132, fig. 1), a second host 
However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Kim is structurally identical to Applicant’s claimed device. In addition, it appears that the material would be the same as taught in paragraph [0025-0026]. Therefore, Applicant’s claimed device is not patentable over the prior art device of Kim, since the claimed device is not patentably distinguishable from the prior art device of Kim. In addition, since the only distinction between Applicant's claimed device 
Kim further does not disclose wherein a thickness (Di) of the first emission single layer (133, fig. 1) and a thickness (D2) of the second emission single layer (153, fig. 1) satisfy D1:D2 wherein: a ratio D1:D2 of a thickness (D1) of the first emission single layer (133, fig. 1) to a thickness (D2) of the second emission single layer (153, fig. 1) is in a range of about 2:1 to about 5:1.  
Kobori discloses ratio of film thickness of the emission layer can be different to enable the adjustment of light emission spectrum (column 7, lines 34-39), therefore, it would have been an obvious matter of design choice to have the optimum thickness of emission layer so that the device can emitting light the optimum emission spectrum thereby improving light efficiency, since such a modification would have involved a mere change in the thickness/size/shape of the component. A change in thickness/size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 2, Kim discloses wherein: the organic layer (130,140,150, fig. 1) further comprises a hole transport region (region of 131,132,151,152, fig. 1) between the anode (120, fig. 1) and the emission layer (133, 153, fig. 1) and an electron transport region (134,154,155, fig. 1) between the emission layer (133, 153, fig. 1) and the cathode (160, fig. 1).  
With respect to claim 3, Kim discloses wherein: the hole transport region (region of 131,132,151,152, fig. 1) comprises a hole injection layer, a hole transport layer, an emission auxiliary layer, an electron blocking layer, or any combination thereof.  
With respect to claim 4, Kim discloses wherein: the electron transport region (134,154,155, fig. 1) comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof.  
With respect to claim 5, Kim discloses wherein: the first emission single layer (133, fig. 1) is in contact with the second emission single layer (153, fig. 1).  
With respect to claim 6, Kim discloses wherein:  the first emission single layer (133, fig. 1) is in contact with the hole transport region (region of 131,132,151,152, fig. 1), and the second emission single layer (153, fig. 1) is in contact with the electron transport region (134,154,155, fig. 1).  

With respect to claim 12, Kim discloses wherein: the first host (paragraph [0022]; “light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host”132, fig. 1) is a hole transport host, and the second host (paragraph [0022]; “light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host”134, fig. 1) is an electron transport host.  
With respect to claim 13, Kim discloses wherein: the third host (paragraph [0030]; “yellow dopant is included in the host in the second light emitting layer 153, the same material as the above-described host of the first light emitting layer 133 may be used as the host and the blue dopant”152, fig. 1) is a hole transport host, and the fourth host (paragraph [0030]; “yellow dopant is included in the host in the second light emitting layer 153, the same material as the above-described host of the first light emitting layer 133 may be used as the host and the blue dopant”154, fig. 1) is an electron transport host.  
With respect to claim 14, Kim discloses wherein: the first host (paragraph [0022]; “light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host”132, fig. 1) and the third host (paragraph [0030]; “yellow dopant is included in the host in the second light emitting layer 153, the same material as the above-described host of the first light emitting layer 133 may be used as the host and the blue dopant”152, fig. 1) are each independently a fluorene-based compound, a carbazole-based compound, a triarylamine-based compound, a dibenzofuran-based compound, a dibenzothiophene-based compound, or a dibenzosilole-based compound (paragraph [0025]).  
With respect to claim 15, Kim discloses wherein: the second host (paragraph [0022]; “light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host”134, fig. 1) and the fourth host (paragraph [0030]; “yellow dopant is included in the host in the second light emitting layer 153, the same material as the above-described host of the first light emitting layer 133 may be used as the host and the blue dopant”154, fig. 1) are each independently a triazine-based compound, a triazole-based compound, an imidazole-based compound, or an oxazine- based compound (paragraph [0026]).  

With respect to claim 17, Kim discloses wherein: the fourth host (paragraph [0030]; “yellow dopant is included in the host in the second light emitting layer 153, the same material as the above-described host of the first light emitting layer 133 may be used as the host and the blue dopant”154, fig. 1) is a unipolar material capable of transporting electrons.  
With respect to claim 18, Kim discloses wherein: the first dopant and the second dopant emit fluorescence, phosphorescence, or delayed fluorescence.  
With respect to claim 19, Kim discloses wherein: the first emission single layer (133, fig. 1) and the second emission single layer (153, fig. 1) emit light having the same color.  
With respect to claim 20, Kim discloses the organic light-emitting device of claim 1; and a thin-film transistor, wherein the anode (120, fig. 1) of the organic light-emitting device is electrically coupled to one of a source electrode and a drain electrode of the thin-film transistor.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PG pub. 20140061601 A1; in view of Kobori et al., US Patent 6285039 B1, newly cited; further in view of Boerner et al., US Patent 5955836 A.
With respect to claim 7, Kim does not discloses a molar ratio of the first host (paragraph [0022]; “light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host”132, fig. 1) to the second host (paragraph [0022]; “light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host”134, fig. 1) in the first emission single layer (133, fig. 1) is in a range of about 3:7 to about 9:1.  
Boerner discloses that the molar ratio of MTDATA and TAZ is in a ratio of 1:1.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art that molar ratio would be form in to the range of 3:7 to 9:1.
With respect to claim 8, Kim does not discloses a molar ratio of the third host (paragraph [0030]; “yellow dopant is included in the host in the second light emitting layer 153, the same material as the 
Boerner discloses that the molar ratio of MTDATA and TAZ is in a ratio of 1:1.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art that molar ratio would be form in to the range of 3:7 to 9:1.

Response to Arguments
Applicant’s arguments with respect to claims1-8 and 12-20 have been considered but are moot in light of the new ground of rejection. Applicant has argued that Kim et al., US PG pub. 20140061601 A1, fail to disclose the thickness ratio of the first emission layer and the second emission layer is 2:1 to about 5:1 ratio.  Admittedly, Kim et al. do not disclose this limitation, however, during further search and consideration of the amended claims, the Examiner discovered Kobori et al., US Patent 6285039 B1. Kobori et al. teach that changing the ratio of thicknesses of a first and a second emission layer enables adjustment of the light emission spectrum (see column 7, lines 25-40).  It would have been an obvious matter of design choice to have the optimum thickness of emission layers so that the device can emit light in the optimum emission spectrum, thereby improving light efficiency, since such a modification would have involved a mere change in the thickness/size/shape of the component. A change in thickness/size/shape is generally recognized as being within the level of ordinary skill in the art.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822